By the Court.
It is apparent, on looking at the record in this case, that the trial was of an issue joined on a plea in abatement. It appears quite manifest, from the terms of the statute of 1840, c. 87, §§ 4,5, that, from the provisions allowing exceptions in matters of law, and appeals, where there is any error on the face of the record, judgments on pleas in abatement are expressly excepted. This point is determined by previous decisions. Browning v. Bancroft, 5 Met. 88; Sawyer v. Pratt, 9 Met. 170.

Exceptions dismissed.